DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Examiner’s Amendment is enacted for eliminating redundancy and expedite publication of case since Applicant’s specification filed 10/19/19 already includes a “Brief Description of Drawings” to add to page 3, line 30.  This Examiner’s Amendment deletes the brief description of drawings on pages 8-9 since the brief description of drawings content described on page 3 of Applicant’s specification is repeated on pages 8-9 of Applicant’s specification. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the specification:
On page 8, line 29 to page 9, line 22 of Applicant’s specification, delete:

“The invention and exemplary embodiments are explained in greater detail below with reference to the figures, in which: 
Fig. 1: shows a basic diagram of a digital microscope and integration of an analog microscope objective by means of an adapter according to the invention; 
WO 2018/215359 - 9 - PCT/EP2018/063179Fig. 2: shows a system structure of a digital microscope according to the prior art; 
Fig. 3: shows a basic diagram of an adapter in a first embodiment; 
Fig. 4: shows a basic diagram of an adapter in a second embodiment; 
10Fig. 5: shows a basic diagram of an adapter in a third embodiment; 
Fig. 6: shows a basic diagram of an adapter in a fourth embodiment; 
Fig. 7: shows a basic diagram of a first variant of the optical adaptation of the standard objective to the digital microscope; 


Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to adapting a microscope objective to a digital microscope.  
With regards to claim 1, Winterot (US 2015/0036027) discloses a method for controlling operation of a digital microscope (paragraph 21), the method comprising:
	measuring and storing of at least one optical property of the microscope objective (paragraph 48);
obtaining one mechanical property of the microscope objective (paragraph 44); and
	providing the at least one stored optical property as optical data to the electronic interface (paragraph 61).
Ikeda (US 2020/0084379) discloses measuring and storing of at least one mechanical property of the microscope objective (paragraph 147), and providing the at least one stored optical property and the at least one stored mechanical property as optical and mechanical data to the electronic interface (paragraph 147).  
Seifert (US 2010/0309546) discloses a method for controlling operation of a microscope, the method comprising: providing an adapter configured to interface with different microscope objective lenses (paragraph 52), the at least one interface comprising a mechanical interface to adjust the microscope objective lenses (paragraph 52).
The prior art, either singularly or in combination, does not disclose the limitation “providing an adapter configured to interface with different types of microscope objectives, the method using the adapter to perform operations including: measuring and storing information indicative of at least one optical property of a microscope objective interfaced to the adapter; measuring and storing information indicative of at least one mechanical property of the microscope objective interfaced to the adapter; and providing the information indicative of the at least one stored optical property and the information 
Also, peruse pages 7-9 of Applicant’s remarks filed 5/11/21, wherein Applicant’s representative asserts that the prior art does not disclose the aforementioned limitation of claim 1.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.  
With regards to claim 10, Winterot (US 2015/0036027) discloses an adapter for a digital microscope (paragraph 21), the adapter comprising:
a digital memory (paragraph 65);
	an electronic interface (paragraph 22); and
	at least one electronic component configured to provide the data of the digital memory to the electronic interface (paragraph 22).
Verstegen (US 2015/0260652) discloses a mechanical interface comprising an adjuster for adjusting the optical components of the standard objective (paragraph 212).
Seifert (US 2010/0309546) discloses at least one interface configured to interface with different microscope objective lenses (paragraph 52), the at least one interface comprising a mechanical interface to adjust the microscope objective lenses (paragraph 52).
The prior art, either singularly or in combination, does not disclose the limitation “at least one interface configured to interface with different types of microscope objectives, the at least one interface comprising a mechanical interface comprising an adjuster configured to adjust one or more optical components of microscope objective interfaced to the adapter” of claim 10.  
Also, peruse page 9 of Applicant’s remarks filed 5/11/21, wherein Applicant’s representative asserts that the prior art does not disclose the aforementioned limitation of claim 10.
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN C WONG/Primary Examiner, Art Unit 2488